Exhibit 10.1
LOCAL.COM CORPORATION
KRILLION, INC.
SCREAMIN MEDIA GROUP, INC.
LOAN AND SECURITY AGREEMENT

 



--------------------------------------------------------------------------------



 



This LOAN AND SECURITY AGREEMENT (the “Agreement”) is entered into as of
August 3, 2011, by and between Square 1 Bank (“Bank”) and Local.com Corporation,
Krillion, Inc., and Screamin Media Group, Inc. collectively known as
(“Borrower”).
RECITALS
Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower. This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.
AGREEMENT
The parties agree as follows:
     1. DEFINITIONS AND CONSTRUCTION.
          1.1 Definitions. As used in this Agreement, all capitalized terms
shall have the definitions set forth on Exhibit A. Any term used in the Code and
not defined herein shall have the meaning given to the term in the Code.
          1.2 Accounting Terms. Any accounting term not specifically defined on
Exhibit A shall be construed in accordance with GAAP and all calculations shall
be made in accordance with GAAP (except for non-compliance with FAS 123R in
monthly reporting). The term “financial statements” shall include the
accompanying notes and schedules.
     2. LOAN AND TERMS OF PAYMENT.
          2.1 Credit Extensions.
               (a) Promise to Pay. Borrower promises to pay to Bank, in lawful
money of the United States of America, the aggregate unpaid principal amount of
all Credit Extensions made by Bank to Borrower, together with interest on the
unpaid principal amount of such Credit Extensions at rates in accordance with
the terms hereof.
               (b) Advances Under Formula Revolving Line.
                    (i) Amount. Subject to and upon the terms and conditions of
this Agreement, including but not limited to the restriction that under no
circumstances shall the aggregate amount of outstanding Advances exceed the
Total Facility Cap, Borrower may request Formula Advances in an aggregate
outstanding principal amount not to exceed the lesser of: (A) the Formula
Revolving Line; or (B) the Borrowing Base, less any amounts outstanding under
the Ancillary Services Sublimit. Amounts borrowed pursuant to this
Section 2.1(b) may be repaid and reborrowed at any time prior to the Formula
Revolving Maturity Date, at which time all Formula Advances under this
Section 2.1(b) shall be immediately due and payable. Borrower may prepay any
Formula Advances without penalty or premium. Formula Advances shall be used to
provide short-term working capital for Borrower’s operations.

1.



--------------------------------------------------------------------------------



 



                    (ii) Form of Request. Whenever Borrower desires a Formula
Advance, Borrower will notify Bank by facsimile transmission, telephone or email
no later than 5:30 p.m. Eastern time (4:30 p.m. Eastern time for wire
transfers), on the Business Day that the Formula Advance is to be made. Each
such notification shall be promptly confirmed by a Loan Advance/Paydown Request
Form in substantially the form of Exhibit C. Bank is authorized to make Formula
Advances under this Agreement, based upon instructions received from a
Responsible Officer or a designee of a Responsible Officer, or without
instructions if in Bank’s discretion such Formula Advances are necessary to meet
Obligations which have become due and remain unpaid. Bank shall be entitled to
rely on any telephonic or email notice given by a person whom Bank reasonably
believes to be a Responsible Officer or a designee thereof, and Borrower shall
indemnify and hold Bank harmless for any damages, loss, costs and expenses
suffered by Bank as a result of such reliance. Bank will credit the amount of
Formula Advances made under this Section 2.1(b) to Borrower’s deposit account.
                    (iii) Ancillary Services Sublimit. Subject to the
availability under the Formula Revolving Line, at any time and from time to time
from the date hereof through the Business Day immediately prior to the Formula
Revolving Maturity Date, Borrower may request the provision of Ancillary
Services from Bank. The aggregate limit of the Ancillary Services shall not
exceed the Ancillary Services Sublimit, provided that availability under the
Formula Revolving Line shall be reduced by the aggregate limits of (i) corporate
credit card services provided to Borrower, (ii) the total amount of any
Automated Clearing House processing reserves, (iii) the applicable Foreign
Exchange Reserve Percentage, and (v) any other reserves taken by Bank in
connection with other treasury management services requested by Borrower and
approved by Bank. In addition, Bank may, in its sole discretion, charge as
Formula Advances any amounts for which Bank becomes liable to third parties in
connection with the provision of the Ancillary Services. The terms and
conditions (including repayment and fees) of such Ancillary Services shall be
subject to the terms and conditions of the Bank’s standard forms of application
and agreement for the applicable Ancillary Services, which Borrower hereby
agrees to execute.
                    (iv) Collateralization of Obligations Extending Beyond
Maturity. If Borrower has not secured to Bank’s satisfaction its obligations
with respect to any Ancillary Services by the Formula Revolving Maturity Date,
then, effective as of such date, the balance in any deposit accounts held by
Bank and the certificates of deposit or time deposit accounts issued by Bank in
Borrower’s name (and any interest paid thereon or proceeds thereof, including
any amounts payable upon the maturity or liquidation of such certificates or
accounts), shall automatically secure such obligations to the extent of the then
continuing or outstanding Ancillary Services. Borrower authorizes Bank to hold
such balances in pledge and to decline to honor any drafts thereon or any
requests by Borrower or any other Person to pay or otherwise transfer any part
of such balances for so long as the applicable Ancillary Services are
outstanding or continue.
               (c) Advances Under Non-Formula Revolving Line.
                    (i) Amount. Subject to and upon the terms and conditions of
this Agreement, including but not limited to the restriction that under no
circumstances shall the aggregate amount of outstanding Advances exceed the
Total Facility Cap, Borrower may

2.



--------------------------------------------------------------------------------



 



request Non-Formula Advances in an aggregate outstanding principal amount not to
exceed the Non-Formula Revolving Line. Amounts borrowed pursuant to this
Section 2.1(c) may be repaid and reborrowed at any time prior to the Non-Formula
Revolving Maturity Date, at which time all Non-Formula Advances under this
Section 2.1(c) shall be immediately due and payable. Borrower may prepay any
Non-Formula Advances without penalty or premium. Non-Formula Advances shall be
used to provide short-term working capital for Borrower’s operations.
                    (ii) Form of Request. Whenever Borrower desires a
Non-Formula Advance, Borrower will notify Bank by facsimile transmission,
telephone or email no later than 5:30 p.m. Eastern time (4:30 p.m. Eastern time
for wire transfers), on the Business Day that the Non-Formula Advance is to be
made. Each such notification shall be promptly confirmed by a Loan
Advance/Paydown Request Form in substantially the form of Exhibit C. Bank is
authorized to make Non-Formula Advances under this Agreement, based upon
instructions received from a Responsible Officer or a designee of a Responsible
Officer, or without instructions if in Bank’s discretion such Non-Formula
Advances are necessary to meet Obligations which have become due and remain
unpaid. Bank shall be entitled to rely on any telephonic or email notice given
by a person whom Bank reasonably believes to be a Responsible Officer or a
designee thereof, and Borrower shall indemnify and hold Bank harmless for any
damages, loss, costs and expenses suffered by Bank as a result of such reliance.
Bank will credit the amount of Non-Formula Advances made under this
Section 2.1(c) to Borrower’s deposit account.
          2.2 Overadvances. If the aggregate amount of the outstanding Formula
Advances exceeds the lesser of the Formula Revolving Line or the Borrowing Base
at any time, Borrower shall immediately pay to Bank, in Cash, the amount of such
excess. If the aggregate amount of the outstanding Non-Formula Advances exceeds
the Non-Formula Revolving Line at any time, Borrower shall immediately pay to
Bank, in Cash, the amount of such excess. If the aggregate amount of the
outstanding Advances exceeds the Total Facility Cap at any time, Borrower shall
immediately pay to Bank, in Cash, the amount of such excess.
          2.3 Interest Rates, Payments, and Calculations.
               (a) Interest Rates.
                    (i) Formula Line Advances. Except as set forth in
Section 2.3(b), the Formula Advances shall bear interest, on the outstanding
daily balance thereof, at a variable annual rate equal to the greater of:
(A) 1.75% above the Prime Rate then in effect; or (B) 5.00%.
                    (ii) Non-Formula Line Advances and Term Loan. Except as set
forth in Section 2.3(b), the Non-Formula Advances shall bear interest, on the
outstanding daily balance thereof, at a variable annual rate equal to the
greater of: (A) 2.00% above the Prime Rate then in effect; or (B) 5.25%.
               (b) Late Fee; Default Rate. If any payment is not made within
15 days after the date such payment is due, Borrower shall pay Bank a late fee
equal to the lesser of

3.



--------------------------------------------------------------------------------



 



(i) 5% of the amount of such unpaid amount or (ii) the maximum amount permitted
to be charged under applicable law. All Obligations shall bear interest, from
and after the occurrence and during the continuance of an Event of Default, at a
rate equal to 5 percentage points above the interest rate applicable immediately
prior to the occurrence of the Event of Default.
               (c) Payments. Interest under the Formula Revolving Line and under
the Non-Formula Revolving Line shall be due and payable on the first calendar
day of each month during the term hereof. Bank shall, at its option, charge such
interest, all Bank Expenses, and all Periodic Payments against any of Borrower’s
deposit accounts or against the Formula Revolving Line and the Non-Formula
Revolving Line, in which case those amounts shall thereafter accrue interest at
the rate then applicable hereunder. Any interest not paid when due shall be
compounded by becoming a part of the Obligations, and such interest shall
thereafter accrue interest at the rate then applicable hereunder.
               (d) Computation. In the event the Prime Rate is changed from time
to time hereafter, the applicable rate of interest hereunder shall be increased
or decreased, effective as of the day the Prime Rate is changed, by an amount
equal to such change in the Prime Rate. All interest chargeable under the Loan
Documents shall be computed on the basis of a 360 day year for the actual number
of days elapsed.
          2.4 Crediting Payments. Prior to the occurrence of an Event of
Default, Bank shall credit a wire transfer of funds, check or other item of
payment to such deposit account or Obligation as Borrower specifies. After the
occurrence and during the continuance of an Event of Default, Bank shall have
the right, in its sole discretion, to immediately apply any wire transfer of
funds, check, or other item of payment Bank may receive to conditionally reduce
Obligations, but such applications of funds shall not be considered a payment on
account unless such payment is of immediately available federal funds or unless
and until such check or other item of payment is honored when presented for
payment. Notwithstanding anything to the contrary contained herein, any wire
transfer or payment received by Bank after 5:30 p.m. Eastern time shall be
deemed to have been received by Bank as of the opening of business on the
immediately following Business Day. Whenever any payment to Bank under the Loan
Documents would otherwise be due (except by reason of acceleration) on a date
that is not a Business Day, such payment shall instead be due on the next
Business Day, and additional fees or interest, as the case may be, shall accrue
and be payable for the period of such extension.
          2.5 Fees. Borrower shall pay to Bank the following:
               (a) Facility Fee. On the earlier of (i) the first anniversary of
the Closing Date or (ii) the termination of this Agreement by Borrower, a fee
equal to $25,000, which shall be nonrefundable;
               (b) Bank Expenses. On the Closing Date, all Bank Expenses
incurred through the Closing Date, with legal expenses to equal no more than
$5,500, provided that there are no more than 2 turns of the Loan Documents
drafts and that UCC and corporate good standing searches will not be subject to
the aforementioned $5,500 limit. After the Closing Date, all Bank Expenses, as
and when they become due.

4.



--------------------------------------------------------------------------------



 



               (c) Unused Fee. Paid quarterly in arrears, a fee in the amount of
0.25% of the following calculation: (i) the average aggregate principal amount
of Credit Extensions available to Borrower hereunder during the applicable
fiscal quarter (the “Average Available Amount”); less (ii) the average principal
amount of Credit Extensions outstanding during the applicable fiscal quarter
(“Average Outstandings”); provided however, that if the Average Outstandings are
greater than or equal to 40.0% of the Average Available Amount, no unused fee
shall be owed for that fiscal quarter.
          2.6 Term. This Agreement shall become effective on the Closing Date
and, subject to Section 12.7, shall continue in full force and effect for so
long as any Obligations remain outstanding or Bank has any obligation to make
Credit Extensions under this Agreement. Notwithstanding the foregoing, Bank
shall have the right to terminate its obligation to make Credit Extensions under
this Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default.
     3. CONDITIONS OF LOANS.
          3.1 Conditions Precedent to Closing. The agreement of Bank to enter
into this Agreement on the Closing Date is subject to the condition precedent
that Bank shall have received, in form and substance satisfactory to Bank, each
the following items and completed each of the following requirements:
               (a) this Agreement;
               (b) an officer’s certificate of Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Agreement;
               (c) a financing statement (Form UCC-1);
               (d) payment of the fees and Bank Expenses then due specified in
Section 2.5, which may be debited from any of Borrower’s accounts with Bank;
               (e) current SOS Reports indicating that except for Permitted
Liens, there are no other security interests or Liens of record in the
Collateral;
               (f) current financial statements, including audited statements
for Borrower’s most recently ended fiscal year, together with an unqualified
opinion (or an opinion qualified only for going concern so long as Borrower’s
investors provide additional equity as needed), company prepared consolidated
and consolidating balance sheets and income statements for the most recently
ended month in accordance with Section 6.2, and such other updated financial
information as Bank may reasonably request;
               (g) current Compliance Certificate in accordance with
Section 6.2;
               (h) a Borrower Information Certificate;
               (i) Borrower shall have opened and funded not less than $50,000
in deposit accounts held with Bank;

5.



--------------------------------------------------------------------------------



 



               (j) a payoff letter from Silicon Valley Bank in form and
substance satisfactory to Bank;
               (k) confirmation by Borrower to Bank that all existing
Indebtedness (excluding potential liabilities relating the to “earn out”
provision of the acquisition) owed by Local.com Corporation related to its
acquisition of Screamin Media Group, Inc. has been indefeasibly repaid in full;
and
               (l) such other documents or certificates, and completion of such
other matters, as Bank may reasonably request.
          3.2 Conditions Precedent to all Credit Extensions. The obligation of
Bank to make each Credit Extension, including the initial Credit Extension, is
contingent upon the Borrower’s compliance with Section 3.1 above, and is further
subject to the following conditions:
               (a) timely receipt by Bank of the Loan Advance/Paydown Request
Form as provided in Section 2.1;
               (b) Borrower shall have transferred substantially all of its Cash
assets into operating accounts held with Bank and otherwise be in compliance
with Section 6.6 hereof;
               (c) the representations and warranties contained in Section 5
shall be true and correct in all material respects on and as of the date of such
Loan Advance/Paydown Request Form and on the effective date of each Credit
Extension as though made at and as of each such date, and no Event of Default
shall have occurred and be continuing, or would exist after giving effect to
such Credit Extension (provided, however, that those representations and
warranties expressly referring to another date shall be true, correct and
complete in all material respects as of such date). The making of each Credit
Extension shall be deemed to be a representation and warranty by Borrower on the
date of such Credit Extension as to the accuracy of the facts referred to in
this Section 3.2; and
               (d) completion of an initial audit of the Collateral, the results
of which shall be satisfactory to Bank.
     4. CREATION OF SECURITY INTEREST.
          4.1 Grant of Security Interest. Borrower grants and pledges to Bank a
continuing security interest in the Collateral to secure prompt repayment of any
and all Obligations and to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents. Except for Permitted Liens or as
disclosed in the Schedule, such security interest constitutes a valid, first
priority security interest in the presently existing Collateral, and will
constitute a valid, first priority security interest in later-acquired
Collateral. Borrower also hereby agrees not to sell, transfer, assign, mortgage,
pledge, lease, grant a security

6.



--------------------------------------------------------------------------------



 



interest in, license (other than in the ordinary course of Borrower’s business),
or encumber any of its Intellectual Property. Notwithstanding any termination,
of this Agreement or of any filings undertaken related to Bank’s rights under
the Code, Bank’s Lien on the Collateral shall remain in effect for so long as
any Obligations are outstanding.
          4.2 Perfection of Security Interest. Borrower authorizes Bank to file
at any time financing statements, continuation statements, and amendments
thereto that (i) either specifically describe the Collateral or describe the
Collateral as all assets of Borrower of the kind pledged hereunder, and
(ii) contain any other information required by the Code for the sufficiency of
filing office acceptance of any financing statement, continuation statement, or
amendment, including whether Borrower is an organization, the type of
organization and any organizational identification number issued to Borrower, if
applicable. Borrower shall have possession of the Collateral, except where
expressly otherwise provided in this Agreement or where Bank chooses to perfect
its security interest by possession in addition to the filing of a financing
statement. Where Collateral is in possession of a third party bailee, Borrower
shall take such steps as Bank reasonably requests for Bank to (i) subject to
Section 7.10 below, obtain an acknowledgment, in form and substance satisfactory
to Bank, of the bailee that the bailee holds such Collateral for the benefit of
Bank, and (ii) obtain “control” of any Collateral consisting of investment
property, deposit accounts, letter-of-credit rights or electronic chattel paper
(as such items and the term “control” are defined in Revised Article 9 of the
Code) by causing the securities intermediary or depositary institution or
issuing bank to execute a control agreement in form and substance satisfactory
to Bank. Borrower will not create any chattel paper without placing a legend on
the chattel paper acceptable to Bank indicating that Bank has a security
interest in the chattel paper. Borrower from time to time may deposit with Bank
specific cash collateral to secure specific Obligations; Borrower authorizes
Bank to hold such specific balances in pledge and to decline to honor any drafts
thereon or any request by Borrower or any other Person to pay or otherwise
transfer any part of such balances for so long as the specific Obligations are
outstanding. Borrower shall take such other actions as Bank requests to perfect
its security interests granted under this Agreement.
     5. REPRESENTATIONS AND WARRANTIES.
     Borrower represents and warrants as follows:
          5.1 Due Organization and Qualification. Borrower and each Subsidiary
is a corporation duly existing under the laws of the state in which it is
organized and qualified and licensed to do business in any state in which the
conduct of its business or its ownership of property requires that it be so
qualified, except where the failure to do so would not reasonably be expected to
cause a Material Adverse Effect.
          5.2 Due Authorization; No Conflict. The execution, delivery, and
performance of the Loan Documents are within Borrower’s powers, have been duly
authorized, and are not in conflict with nor constitute a breach of any
provision contained in Borrower’s Articles of Incorporation or Bylaws, nor will
they constitute an event of default under any material agreement by which
Borrower is bound. Borrower is not in default under any agreement by which it is
bound, except to the extent such default would not reasonably be expected to
cause a Material Adverse Effect.

7.



--------------------------------------------------------------------------------



 



          5.3 Collateral. Borrower has rights in or the power to transfer the
Collateral, and its title to the Collateral is free and clear of Liens, adverse
claims, and restrictions on transfer or pledge except for Permitted Liens. Other
than movable items of personal property such as laptop computers, all Collateral
having an aggregate book value not in excess of $100,000, is located solely in
the Collateral States. The Eligible Accounts are bona fide existing obligations.
The property or services giving rise to such Eligible Accounts has been
delivered or rendered to the account debtor or its agent for immediate shipment
to and unconditional acceptance by the account debtor. Borrower has not received
notice of actual or imminent Insolvency Proceeding of any account debtor whose
accounts are included in any Borrowing Base Certificate as an Eligible Account.
All Inventory is in all material respects of good and merchantable quality, free
from all material defects, except for Inventory for which adequate reserves have
been made. Except as set forth in the Schedule, none of the Borrower’s Cash is
maintained or invested with a Person other than Bank or Bank’s affiliates.
          5.4 Intellectual Property Collateral. Borrower is the sole owner of
the intellectual property created or purchased by Borrower, except for licenses
granted by Borrower to its customers in the ordinary course of business. To the
best of Borrower’s knowledge, each of the Copyrights, Trademarks and Patents is
valid and enforceable, and no part of the intellectual property created or
purchased by Borrower has been judged invalid or unenforceable, in whole or in
part, and no claim has been made to Borrower that any part of the intellectual
property created or purchased by Borrower violates the rights of any third party
except to the extent such claim would not reasonably be expected to cause a
Material Adverse Effect.
          5.5 Name; Location of Chief Executive Office. Except as disclosed in
the Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof, and its exact legal name is as set forth
in the first paragraph of this Agreement. The chief executive office of Borrower
is located at the address indicated in Section 10 hereof.
          5.6 Litigation. Except as set forth in the Schedule, there are no
actions or proceedings pending by or against Borrower or any Subsidiary before
any court or administrative agency in which a likely adverse decision would
reasonably be expected to have a Material Adverse Effect.
          5.7 No Material Adverse Change in Financial Statements. All
consolidated and consolidating financial statements related to Borrower and any
Subsidiary that are delivered by Borrower to Bank fairly present in all material
respects Borrower’s consolidated and consolidating financial condition as of the
date thereof and Borrower’s consolidated and consolidating results of operations
for the period then ended. There has not been a material adverse change in the
consolidated or in the consolidating financial condition of Borrower since the
date of the most recent of such financial statements submitted to Bank.
          5.8 Solvency, Payment of Debts. Borrower is able to pay its debts
(including trade debts) as they mature; the fair saleable value of Borrower’s
assets (including goodwill minus disposition costs) exceeds the fair value of
its liabilities; and Borrower is not left with unreasonably small capital after
the transactions contemplated by this Agreement.

8.



--------------------------------------------------------------------------------



 



          5.9 Compliance with Laws and Regulations. Borrower and each Subsidiary
have met the minimum funding requirements of ERISA with respect to any employee
benefit plans subject to ERISA. No event has occurred resulting from Borrower’s
failure to comply with ERISA that is reasonably likely to result in Borrower’s
incurring any liability that could have a Material Adverse Effect. Borrower is
not an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940. Borrower is not
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations T and U of the Board of Governors of the Federal
Reserve System). Borrower has not violated any statutes, laws, ordinances or
rules applicable to it, the violation of which would reasonably be expected to
have a Material Adverse Effect. Borrower and each Subsidiary have filed or
caused to be filed all tax returns required to be filed, and have paid, or have
made adequate provision for the payment of, all taxes reflected therein except
those being contested in good faith with adequate reserves under GAAP or where
the failure to file such returns or pay such taxes would not reasonably be
expected to have a Material Adverse Effect.
          5.10 Subsidiaries. Borrower does not own any stock, partnership
interest or other equity securities of any Person, except for Permitted
Investments.
          5.11 Government Consents. Borrower and each Subsidiary have obtained
all consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities that are necessary
for the continued operation of Borrower’s business as currently conducted,
except where the failure to do so would not reasonably be expected to cause a
Material Adverse Effect.
          5.12 Inbound Licenses. Except as disclosed on the Schedule, Borrower
is not a party to, nor is bound by, any material license or other agreement
important for the conduct of Borrower’s business that prohibits or otherwise
restricts Borrower from granting a security interest in Borrower’s interest in
such license or agreement or any other property important for the conduct of
Borrower’s business, other than this Agreement or the other Loan Documents.
          5.13 Screamin Media Group Acquisition Indebtedness. Excluding
liabilities relating the to “earn out” provision of the acquisition, Local.com
Corporation has indefeasibly repaid in full all existing Indebtedness owed by
Local.com Corporation pursuant to its acquisition of Screamin Media Group, Inc.
and consequently Local.com Corporation has no more liabilities relating thereto.
          5.14 Full Disclosure. No representation, warranty or other statement
made by Borrower in any certificate or written statement furnished to Bank taken
together with all such certificates and written statements furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading in light of the circumstances in which they were made,
it being recognized by Bank that the projections and forecasts provided by
Borrower in good faith and based upon reasonable assumptions are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections and forecasts may differ from the projected or forecasted
results.

9.



--------------------------------------------------------------------------------



 



     6. AFFIRMATIVE COVENANTS.
     Borrower covenants that, until payment in full of all outstanding
Obligations, and for so long as Bank may have any commitment to make a Credit
Extension hereunder, Borrower shall do all of the following:
          6.1 Good Standing and Government Compliance. Borrower shall maintain
its and each of its Subsidiaries’ corporate existence and good standing in the
respective states of formation, shall maintain qualification and good standing
in each other jurisdiction in which the failure to so qualify would reasonably
be expected to have a Material Adverse Effect, and shall furnish to Bank the
organizational identification number issued to Borrower by the authorities of
the state in which Borrower is organized, if applicable. Borrower shall meet,
and shall cause each Subsidiary to meet, the minimum funding requirements of
ERISA with respect to any employee benefit plans subject to ERISA. Borrower
shall comply, and shall cause each Subsidiary to comply, with all statutes,
laws, ordinances and government rules and regulations to which it is subject,
and shall maintain, and shall cause each of its Subsidiaries to maintain, in
force all licenses, approvals and agreements, the loss of which or failure to
comply with which would reasonably be expected to have a Material Adverse
Effect.
          6.2 Financial Statements, Reports, Certificates. Borrower shall
deliver to Bank: (i) as soon as available, but in any event within 30 days after
the end of each calendar month, a company prepared consolidated and
consolidating balance sheet and income statement covering Borrower’s operations
during such period, in a form reasonably acceptable to Bank and certified by a
Responsible Officer; (ii) as soon as available, but in any event within 150 days
after the end of Borrower’s fiscal year, audited consolidated and consolidating
financial statements of Borrower prepared in accordance with GAAP, consistently
applied, together with an opinion which is either unqualified, qualified only
for going concern so long as Borrower’s investors provide additional equity as
needed or otherwise consented to in writing by Bank on such financial statements
of an independent certified public accounting firm reasonably acceptable to
Bank; (iii) annual budget approved by Borrower’s Board of Directors as soon as
available but not later than 60 days after the beginning of the applicable
fiscal year; (iv) if applicable, copies of all statements, reports and notices
sent or made available generally by Borrower to its security holders or to any
holders of Subordinated Debt and all reports on Forms 10-K and 10-Q filed with
the Securities and Exchange Commission; (v) promptly upon receipt of notice
thereof, a report of any legal actions pending or threatened against Borrower or
any Subsidiary that could reasonably be expected to result in damages or costs
to Borrower or any Subsidiary of $250,000 or more, as well as ongoing updates
about the same which shall be delivered to Bank at least quarterly but sooner if
there is a material event in the legal action; (vi) promptly upon receipt, each
management letter prepared by Borrower’s independent certified public accounting
firm regarding Borrower’s management control systems, and (vii) such budgets,
sales projections, operating plans or other financial information generally
prepared by Borrower in the ordinary course of business as Bank may reasonably
request from time to time.
               (a) Within 10 days after both the 1st day and the 15th day of
each month, Borrower shall deliver to Bank a Borrowing Base Certificate signed
by a Responsible Officer in substantially the form of Exhibit D hereto, together
with aged listings by invoice date of accounts receivable and accounts payable
and an updated schedule of deferred revenue.

10.



--------------------------------------------------------------------------------



 



               (b) Within 30 days after the last day of each month, Borrower
shall deliver to Bank with the monthly financial statements a Compliance
Certificate certified as of the last day of the applicable month and signed by a
Responsible Officer in substantially the form of Exhibit E hereto.
               (c) As soon as possible and in any event within 5 calendar days
after becoming aware of the occurrence or existence of an Event of Default
hereunder, a written statement of a Responsible Officer setting forth details of
the Event of Default, and the action which Borrower has taken or proposes to
take with respect thereto.
               (d) Not including the initial audit required by Section 3.2(d)
hereof, Bank (through any of its officers, employees, or agents) shall have the
right, upon reasonable prior notice (but in no instance less than 5 days prior
written notice), from time to time during Borrower’s usual business hours but no
more than once in any 6 month period (unless an Event of Default has occurred
and is continuing), to inspect Borrower’s Books and to make copies thereof and
to check, test, inspect, audit and appraise the Collateral at Borrower’s expense
in order to verify Borrower’s financial condition or the amount, condition of,
or any other matter relating to, the Collateral.
     Borrower may deliver to Bank on an electronic basis any certificates,
reports or information required pursuant to this Section 6.2, and Bank shall be
entitled to rely on the information contained in the electronic files, provided
that Bank in good faith believes that the files were delivered by a Responsible
Officer. Borrower shall include a submission date on any certificates and
reports to be delivered electronically.
          6.3 Inventory and Equipment; Returns. Borrower shall keep all
Inventory and Equipment in good and merchantable condition, free from all
material defects except for Inventory and Equipment (i) sold in the ordinary
course of business, and (ii) for which adequate reserves have been made, in all
cases in the United States and such other locations as to which Borrower gives
prior written notice. Returns and allowances, if any, as between Borrower and
its account debtors shall be on the same basis and in accordance with the usual
customary practices of Borrower, as they exist on the Closing Date. Borrower
shall promptly notify Bank of all returns and recoveries and of all disputes and
claims involving inventory having a book value of more than $100,000.
          6.4 Taxes. Borrower shall make, and cause each Subsidiary to make, due
and timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, including, but not limited
to, those laws concerning income taxes, F.I.C.A., F.U.T.A. and state disability,
and will execute and deliver to Bank, on demand, proof satisfactory to Bank
indicating that Borrower or a Subsidiary has made such payments or deposits and
any appropriate certificates attesting to the payment or deposit thereof;
provided that Borrower or a Subsidiary need not make any payment if the amount
or validity of such payment is contested in good faith by appropriate
proceedings and is reserved against (to the extent required by GAAP) by Borrower
or such Subsidiary.
          6.5 Insurance. Borrower, at its expense, shall (i) keep the Collateral
insured against loss or damage, and (ii) maintain liability and other insurance,
in each case in as

11.



--------------------------------------------------------------------------------



 



ordinarily insured against by other owners in businesses similar to Borrower’s.
All such policies of insurance shall be in such form, with such companies, and
in such amounts as reasonably satisfactory to Bank. No later than 15 days after
the Closing Date, all policies of property insurance shall contain a lender’s
loss payable endorsement, in a form satisfactory to Bank, showing Bank as an
additional loss payee, and all liability insurance policies shall show Bank as
an additional insured and specify that the insurer must give at least 20 days
notice to Bank before canceling its policy for any reason. Within 30 days of the
Closing Date, Borrower shall cause to be furnished to Bank a copy of its
policies or certificate of insurance including any endorsements covering Bank or
showing Bank as an additional insured. Upon Bank’s request, Borrower shall
deliver to Bank certified copies of the policies of insurance and evidence of
all premium payments. Proceeds payable under any casualty policy will, at
Borrower’s option, be payable to Borrower to replace the property subject to the
claim, provided that any such replacement property shall be deemed Collateral in
which Bank has been granted a first priority security interest, provided that if
an Event of Default has occurred and is continuing, all proceeds payable under
any such policy shall, at Bank’s option, be payable to Bank to be applied on
account of the Obligations.
          6.6 “Primary Depository”. Subject to the provisions of Section 3.1(i)
and 3.2(b), Borrower within 30 days of the Closing Date shall maintain all its
depository and operating accounts with Bank and its primary investment accounts
with Bank or Bank’s affiliates.
          6.7 Financial Covenants. Borrower shall at all times maintain the
following financial ratios and covenants:
               (a) EBITDA. For the corresponding months set forth in the table
immediately below, calculated on a cumulative year-to-date basis, an Adjusted
EBITDA of not less than the amounts shown. Minimum amounts for 2012 shall be set
(or reset as appropriate) by Bank in an amendment of this Agreement, which
Borrower hereby agrees to execute, following Bank’s receipt from Borrower of
Borrower’s 2012 financial and operating plan, which shall be approved by
Borrower’s board of directors and delivered to Bank no later than December 15,
2011.

          A   B   Applicable Month   Minimum Adjusted EBITDA  
June 2011
    ($2,919,856 )
July 2011
    ($4,928,363 )
August 2011
    ($6,543,469 )
September 2011
    ($8,265,671 )

12.



--------------------------------------------------------------------------------



 



          A   B   Applicable Month   Minimum Adjusted EBITDA  
October 2011
    ($9,458,617 )
November 2011
    ($10,812,279 )
December 2011
    ($12,026,790 )

               (b) Liquidity Ratio. A Liquidity Ratio of at least 1.25 to 1.00.
          6.8 “Earn Out” Subordination Agreement. Delivered no later than
60 days after the Closing Date, a subordination agreement in form and substance
acceptable to Bank and fully executed by former shareholders of Screamin Media
Group, Inc. in which at least 70.0% of the potential “earn out” liabilities of
Local.com Corporation related to its acquisition of Screamin Media Group, Inc.
are subordinated to Bank.
          6.9 Further Assurances. At any time and from time to time Borrower
shall execute and deliver such further instruments and take such further action
as may reasonably be requested by Bank to effect the purposes of this Agreement.
     7. NEGATIVE COVENANTS.
     Borrower covenants and agrees that, so long as any credit hereunder shall
be available and until the outstanding Obligations are paid in full or for so
long as Bank may have any commitment to make any Credit Extensions, Borrower
will not do any of the following without Bank’s prior written consent, which
shall not be unreasonably withheld:
          7.1 Dispositions. Convey, sell, lease, license, transfer or otherwise
dispose of (collectively, to “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, or move cash balances on
deposit with Bank to accounts opened at another financial institution, other
than Permitted Transfers.
          7.2 Change in Name, Location, Executive Office, or Executive
Management; Change in Business; Change in Fiscal Year; Change in Control. Change
its name or the state of Borrower’s formation or relocate its chief executive
office without 30 days prior written notification to Bank; replace or suffer the
departure of its chief executive officer or chief financial officer without
delivering written notification to Bank within 10 days; fail to appoint an
interim replacement or fill a vacancy in the position of chief executive officer
or chief financial officer for more than 30 consecutive days; take action to
liquidate, wind up, or otherwise cease to conduct business in the ordinary
course; engage in any business, or permit any of its Subsidiaries to engage in
any business, other than or reasonably related or incidental to the businesses
currently engaged in by Borrower; change its fiscal year end; have a Change in
Control.
          7.3 Mergers or Acquisitions.

13.



--------------------------------------------------------------------------------



 



               (a) Merge or consolidate, or permit any of its Subsidiaries to
merge or consolidate, with or into any other business organization (other than
mergers or consolidations of a Subsidiary into another Subsidiary or into
Borrower); provided however, Borrower may complete a merger or consolidation if
the Obligations are repaid in full concurrently with the closing of any such
merger or consolidation. Borrower may request that Bank give its consent to a
merger, such consent to be given or withheld in Bank’s sole discretion no later
than ten (10) Business Days after Bank receives written notice from Borrower of
the acquisition.
               (b) Acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person where the
Obligations are not repaid in full concurrently with the closing of such
transaction except where either:
                    (i) Each of the following conditions is applicable: (1) at
least ten (10) Business Days prior to the consummation thereof, Borrower
delivers written notice to Bank of the acquisition along with pro forma
financial projections reflecting the Borrower’s anticipated performance after
the acquisition, (2) no Event of Default has occurred, is continuing or would
exist after giving effect to such transactions, (3) such transactions do not
result in a Change in Control, (4) Borrower is the surviving entity, and
(5) after giving effect to the anticipated acquisition, the aggregate balance of
Cash held by Borrower in accounts at Bank equals or exceeds Four Million Dollars
($4,000,000). If after giving effect to the anticipated acquisition, the
aggregate balance of Cash held by Borrower in accounts at Bank is less than Four
Million Dollars ($4,000,000), Borrower may request that Bank give its consent to
such acquisition, such consent to be given or withheld in Bank’s sole discretion
no later than ten (10) Business Days after Bank receives written notice from
Borrower of the acquisition; or
                    (ii) Each of the following conditions is applicable: (1) at
least ten (10) Business Days prior to the consummation thereof, Borrower
delivers written notice to Bank of the acquisition along with pro forma
financial projections reflecting the Borrower’s anticipated performance after
the acquisition, with such projections demonstrating compliance with the terms
of this Agreement; (2) the consideration paid in connection with such
transactions (including assumption of liabilities) does not in the aggregate
exceed $250,000 in Cash (or $500,000 if consideration consists solely of
Borrower’s capital stock) during any fiscal year, (3) no Event of Default has
occurred, is continuing or would exist after giving effect to such transactions,
(4) such transactions do not result in a Change in Control, and (5) Borrower is
the surviving entity. If the consideration paid in connection with such
transactions (including assumption of liabilities) exceeds an aggregate amount
of $250,000 in Cash (or $500,000 if consideration consists solely of Borrower’s
capital stock) during any fiscal year, Borrower may request that Bank give its
consent to such acquisition, such consent to be given or withheld in Bank’s sole
discretion no later than ten (10) Business Days after Bank receives written
notice from Borrower of the acquisition.
               (c) Borrower shall not, without Bank’s prior written consent,
enter into any binding contractual arrangement with any Person to attempt to
facilitate a merger or acquisition of Borrower; provided however, Borrower may
enter into any such agreement without Bank’s prior written consent so long as
(i) no Event of Default exists when such agreement is entered into by Borrower,
(ii) such agreement does not give such Person the right to claim any fee,

14.



--------------------------------------------------------------------------------



 



payment or damages from any parties, other than from Borrower or Borrower’s
investors, in connection with a sale of Borrower’s stock or assets pursuant to
or resulting from an assignment for the benefit of creditors, an asset turnover
to Borrower’s creditors (including, without limitation, Bank), foreclosure,
bankruptcy or similar liquidation, and (iii) Borrower notifies Bank in advance
of entering into such an agreement (provided, the failure to give such
notification shall not be deemed a material breach of this Agreement).
          7.4 Indebtedness. Create, incur, assume, guarantee or be or remain
liable with respect to any Indebtedness, or permit any Subsidiary so to do,
other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on Borrower an obligation to prepay any Indebtedness,
except Indebtedness to Bank.
          7.5 Encumbrances. Create, incur, assume or allow any Lien with respect
to its property, or assign or otherwise convey any right to receive income,
including the sale of any Accounts, or permit any of its Subsidiaries so to do,
except for Permitted Liens, or covenant to any other Person (other than (i) the
licensors of in-licensed property with respect to such property or (ii) the
lessors of specific equipment or lenders financing specific equipment with
respect to such leased or financed equipment) that Borrower in the future will
refrain from creating, incurring, assuming or allowing any Lien with respect to
any of Borrower’s property.
          7.6 Distributions. Pay any dividends or make any other distribution or
payment on account of or in redemption, retirement or purchase of any capital
stock, except that Borrower may (i) repurchase up to $1,700,000 of its common
stock during the term of this Agreement in accordance with the Borrower’s
previously announced stock repurchase plan, including such limitations with
respect to same as have been established or may be later established by the
Borrower’s Board of Directors from time to time, provided that an Event of
Default does not exist prior to such repurchase or would not exist after giving
effect to such repurchase and Borrower’s representations on the Schedule in
relation to such repurchases remain true and complete in their entirety at all
times, (ii) repurchase the stock of former employees pursuant to stock
repurchase agreements by the cancellation of indebtedness owed by such former
employees to Borrower regardless of whether an Event of Default exists, (iii) as
they become due and payable, pay amounts owed to former shareholders of Screamin
Media Group, Inc. in satisfaction of the “earn out” liabilities of Local.com
Corporation related to its acquisition of Screamin Media Group, Inc., provided
that an Event of Default does not exist prior to any such payment or would not
exist after giving effect to such payment.
          7.7 Investments. Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments, or maintain or invest any of its Investment
Property with a Person other than Bank or Bank’s Affiliates or permit any
Subsidiary to do so unless such Person has entered into a control agreement with
Bank, in form and substance satisfactory to Bank, or suffer or permit any
Subsidiary to be a party to, or be bound by, an agreement that restricts such
Subsidiary from paying dividends or otherwise distributing property to Borrower.
          7.8 Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less

15.



--------------------------------------------------------------------------------



 



favorable to Borrower than would be obtained in an arm’s length transaction with
a non-affiliated Person.
          7.9 Subordinated Debt. Make any payment in respect of any Subordinated
Debt, or permit any of its Subsidiaries to make any such payment, except in
compliance with the terms of such Subordinated Debt, or amend any provision
affecting Bank’s rights contained in any documentation relating to the
Subordinated Debt without Bank’s prior written consent.
          7.10 Inventory and Equipment. Store the Inventory or the Equipment of
a book value in excess of $100,000 with a bailee, warehouseman, collocation
facility or similar third party unless the third party has been notified of
Bank’s security interest and Bank (a) has received an acknowledgment from the
third party that it is holding or will hold the Inventory or Equipment for
Bank’s benefit or (b) is in possession of the warehouse receipt, where
negotiable, covering such Inventory or Equipment. Except for Inventory sold in
the ordinary course of business and for movable items of personal property
having an aggregate book value not in excess of $100,000, and except for such
other locations as Bank may approve in writing, Borrower shall keep the
Inventory and Equipment only at the location set forth in Section 10 and such
other locations of which Borrower gives Bank prior written notice and as to
which Bank is able to take such actions as may be necessary to perfect its
security interest or to obtain a bailee’s acknowledgment of Bank’s rights in the
Collateral.
          7.11 No Investment Company; Margin Regulation. Become or be controlled
by an “investment company,” within the meaning of the Investment Company Act of
1940, or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.
     8. EVENTS OF DEFAULT.
     Any one or more of the following events shall constitute an Event of
Default by Borrower under this Agreement:
          8.1 Payment Default. If Borrower fails to pay any of the Obligations
when due;
          8.2 Covenant Default.
               (a) If Borrower fails to perform any obligation under
Sections 6.2 (financial reporting), 6.4 (taxes), 6.5 (insurance), 6.6 (primary
accounts), 6.7 (financial covenants), or 6.8 (“earn out” subordination
agreement) or violates any of the covenants contained in Article 7 of this
Agreement; or
               (b) If Borrower fails or neglects to perform or observe any other
material term, provision, condition, covenant contained in this Agreement, in
any of the Loan Documents, or in any other present or future agreement between
Borrower and Bank and as to any default under such other term, provision,
condition or covenant that can be cured, has failed to cure such default within
10 days after Borrower receives notice thereof or any officer of Borrower
becomes aware thereof; provided, however, that if the default cannot by its
nature be

16.



--------------------------------------------------------------------------------



 



cured within the 15 day period or cannot after diligent attempts by Borrower be
cured within such 15 day period, and such default is likely to be cured within a
reasonable time, then Borrower shall have an additional reasonable period (which
shall not in any case exceed 30 days) to attempt to cure such default, and
within such reasonable time period the failure to have cured such default shall
not be deemed an Event of Default but no Credit Extensions will be made.
          8.3 Material Adverse Change. If there occurs any circumstance or any
circumstances which would reasonably be expected to have a Material Adverse
Effect;
          8.4 Attachment. If any material portion of Borrower’s assets is
attached, seized, subjected to a writ or distress warrant, or is levied upon, or
comes into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within 30 days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any material portion of Borrower’s assets by the United
States Government, or any department, agency, or instrumentality thereof, or by
any state, county, municipal, or governmental agency, and the same is not paid
within ten days after Borrower receives notice thereof, provided that none of
the foregoing shall constitute an Event of Default where such action or event is
stayed or an adequate bond has been posted pending a good faith contest by
Borrower (provided that no Credit Extensions will be made during such cure
period);
          8.5 Insolvency. If Borrower becomes insolvent, or if an Insolvency
Proceeding is commenced by Borrower, or if an Insolvency Proceeding is commenced
against Borrower and is not dismissed or stayed within 45 days (provided that no
Credit Extensions will be made prior to the dismissal of such Insolvency
Proceeding);
          8.6 Other Agreements. If there is a default or other failure to
perform in any agreement to which Borrower is a party with a third party or
parties resulting in a right by such third party or parties, whether or not
exercised, to accelerate the maturity of any Indebtedness in an amount in excess
of $250,000 or that would reasonably be expected to have a Material Adverse
Effect;
          8.7 Judgments. If a final, un-appealable, uninsured judgment or
judgments for the payment of money in an amount, individually or in the
aggregate, of at least $250,000 shall be rendered against Borrower and shall
remain unsatisfied and unstayed for a period of 15 days (provided that no Credit
Extensions will be made prior to the satisfaction or stay of the judgment); or
          8.8 Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.

17.



--------------------------------------------------------------------------------



 



          8.9 Cross-Default of Major Contracts. If there is a default or other
failure to perform by Borrower in relation to any Major Contract; or if the
other party to any Major Contract cancels, terminates or otherwise ceases to
perform its obligations under any Major Contract, or any portion thereof,
provided however, that in such situation Borrower shall have 10 days to cure
such default by entering into a comparable Major Contract, which shall be
determined by Bank in its sole discretion; or if the other party to any Major
Contract files a lawsuit or other legal action against Borrower for breach of a
Major Contract or for any other reason. Borrower agrees to notify Bank
immediately after becoming aware of the occurrence or existence of an Event of
Default under this Section 8.9, and as soon as commercially practicable to
deliver to Bank a written statement of a Responsible Officer setting forth
details of such an Event of Default, and the action which Borrower has taken or
proposes to take with respect thereto.
     9. BANK’S RIGHTS AND REMEDIES.
          9.1 Rights and Remedies. Upon the occurrence and during the
continuance of an Event of Default, Bank may, at its election, without notice of
its election and without demand, do any one or more of the following, all of
which are authorized by Borrower:
               (a) Declare all Obligations, whether evidenced by this Agreement,
by any of the other Loan Documents, or otherwise, immediately due and payable
(provided that upon the occurrence of an Event of Default described in
Section 8.5 (insolvency), all Obligations shall become immediately due and
payable without any action by Bank);
               (b) Demand that Borrower (i) deposit cash with Bank in an amount
equal to the amount of any Letters of Credit remaining undrawn, as collateral
security for the repayment of any future drawings under such Letters of Credit,
and (ii) pay in advance all Letter of Credit fees scheduled to be paid or
payable over the remaining term of the Letters of Credit, and Borrower shall
promptly deposit and pay such amounts;
               (c) Cease advancing money or extending credit to or for the
benefit of Borrower under this Agreement or under any other agreement between
Borrower and Bank;
               (d) Settle or adjust disputes and claims directly with account
debtors for amounts, upon terms and in whatever order that Bank reasonably
considers advisable;
               (e) Make such payments and do such acts as Bank considers
necessary or reasonable to protect its security interest in the Collateral.
Borrower agrees to assemble the Collateral if Bank so requires, and to make the
Collateral available to Bank as Bank may designate. Borrower authorizes Bank to
enter the premises where the Collateral is located, to take and maintain
possession of the Collateral, or any part of it, and to pay, purchase, contest,
or compromise any encumbrance, charge, or lien which in Bank’s determination
appears to be prior or superior to its security interest and to pay all expenses
incurred in connection therewith. With respect to any of Borrower’s owned
premises, Borrower hereby grants Bank a license to enter into possession of such
premises and to occupy the same, without charge, in order to exercise any of
Bank’s rights or remedies provided herein, at law, in equity, or otherwise;

18.



--------------------------------------------------------------------------------



 



               (f) Set off and apply to the Obligations any and all (i) balances
and deposits of Borrower held by Bank, and (ii) indebtedness at any time owing
to or for the credit or the account of Borrower held by Bank;
               (g) Ship, reclaim, recover, store, finish, maintain, repair,
prepare for sale, advertise for sale, and sell (in the manner provided for
herein) the Collateral. Bank is hereby granted a license or other right, solely
pursuant to the provisions of this Section 9.1, to use, without charge,
Borrower’s labels, patents, copyrights, rights of use of any name, trade
secrets, trade names, trademarks, service marks, and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section 9.1, Borrower’s
rights under all licenses and all franchise agreements shall inure to Bank’s
benefit;
               (h) Beginning on the day 15 days following the date Bank gives
notice to Borrower of Bank’s intent to do so, sell the Collateral at either a
public or private sale, or both, by way of one or more contracts or
transactions, for cash or on terms, in such manner and at such places (including
Borrower’s premises) as Bank determines is commercially reasonable, and apply
any proceeds to the Obligations in whatever manner or order Bank deems
appropriate; provided however, that the 15-day notice requirement mentioned
herein shall not in any way impair any other right of Bank set forth in this
Agreement, including but not limited to Bank’s rights to take control of any
Collateral or set off as described in Subsection 9.1(f) hereof. Bank may sell
the Collateral without giving any warranties as to the Collateral. Bank may
specifically disclaim any warranties of title or the like. This procedure will
not be considered adversely to affect the commercial reasonableness of any sale
of the Collateral. If Bank sells any of the Collateral upon credit, Borrower
will be credited only with payments actually made by the purchaser, received by
Bank, and applied to the indebtedness of the purchaser. If the purchaser fails
to pay for the Collateral, Bank may resell the Collateral and Borrower shall be
credited with the proceeds of the sale;
               (i) Bank may credit bid and purchase at any public sale;
               (j) Apply for the appointment of a receiver, trustee, liquidator
or conservator of the Collateral, without notice and without regard to the
adequacy of the security for the Obligations and without regard to the solvency
of Borrower, any guarantor or any other Person liable for any of the
Obligations; and
               (k) Any deficiency that exists after disposition of the
Collateral as provided above will be paid immediately by Borrower.
               Bank may comply with any applicable state or federal law
requirements in connection with a disposition of the Collateral and compliance
will not be considered adversely to affect the commercial reasonableness of any
sale of the Collateral.
          9.2 Power of Attorney. Effective only upon the occurrence and during
the continuance of an Event of Default, Borrower hereby irrevocably appoints
Bank (and any of Bank’s designated officers, or employees) as Borrower’s true
and lawful attorney to: (a) send

19.



--------------------------------------------------------------------------------



 



requests for verification of Accounts or notify account debtors of Bank’s
security interest in the Accounts; (b) endorse Borrower’s name on any checks or
other forms of payment or security that may come into Bank’s possession;
(c) sign Borrower’s name on any invoice or bill of lading relating to any
Account, drafts against account debtors, schedules and assignments of Accounts,
verifications of Accounts, and notices to account debtors; (d) dispose of any
Collateral; (e) make, settle, and adjust all claims under and decisions with
respect to Borrower’s policies of insurance; (f) settle and adjust disputes and
claims respecting the accounts directly with account debtors, for amounts and
upon terms which Bank determines to be reasonable; and (g) file, in its sole
discretion, one or more financing or continuation statements and amendments
thereto, relative to any of the Collateral; provided Bank may exercise such
power of attorney to sign the name of Borrower on any of the documents described
in clause (g) above, regardless of whether an Event of Default has occurred. The
appointment of Bank as Borrower’s attorney in fact, and each and every one of
Bank’s rights and powers, being coupled with an interest, is irrevocable until
all of the Obligations have been fully repaid and performed and Bank’s
obligation to provide advances hereunder is terminated.
          9.3 Accounts Collection. At any time after the occurrence and during
the continuation of an Event of Default, Bank may notify any Person owing funds
to Borrower of Bank’s security interest in such funds and verify the amount of
such Account. Borrower shall collect all amounts owing to Borrower for Bank,
receive in trust all payments as Bank’s trustee, and immediately deliver such
payments to Bank in their original form as received from the account debtor,
with proper endorsements for deposit.
          9.4 Bank Expenses. If Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Bank may do any or all of the following after
reasonable notice to Borrower: (a) make payment of the same or any part thereof;
and/or (b) set up such reserves under the Formula and Non-Formula Revolving Line
as Bank deems necessary to protect Bank from the exposure created by such
failure; or (c) obtain and maintain insurance policies of the type discussed in
Section 6.5 of this Agreement, and take any action with respect to such policies
as Bank deems prudent. Any amounts so paid or deposited by Bank shall constitute
Bank Expenses, shall be immediately due and payable, and shall bear interest at
the then applicable rate hereinabove provided, and shall be secured by the
Collateral. Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.
          9.5 Bank’s Liability for Collateral. Bank has no obligation to clean
up or otherwise prepare the Collateral for sale. All risk of loss, damage or
destruction of the Collateral shall be borne by Borrower.
          9.6 No Obligation to Pursue Others. Bank has no obligation to attempt
to satisfy the Obligations by collecting them from any other person liable for
them and Bank may release, modify or waive any collateral provided by any other
Person to secure any of the Obligations, all without affecting Bank’s rights
against Borrower. Borrower waives any right it may have to require Bank to
pursue any other Person for any of the Obligations.

20.



--------------------------------------------------------------------------------



 



          9.7 Remedies Cumulative. Bank’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be cumulative.
Bank shall have all other rights and remedies not inconsistent herewith as
provided under the Code, by law, or in equity. No exercise by Bank of one right
or remedy shall be deemed an election, and no waiver by Bank of any Event of
Default on Borrower’s part shall be deemed a continuing waiver. No delay by Bank
shall constitute a waiver, election, or acquiescence by it. No waiver by Bank
shall be effective unless made in a written document signed on behalf of Bank
and then shall be effective only in the specific instance and for the specific
purpose for which it was given. Borrower expressly agrees that this Section 9.7
may not be waived or modified by Bank by course of performance, conduct,
estoppel or otherwise.
          9.8 Demand; Protest. Except as otherwise provided in this Agreement,
Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment and any other notices relating to the
Obligations.
     10. NOTICES.
     Unless otherwise provided in this Agreement, all notices or demands by any
party relating to this Agreement or any other agreement entered into in
connection herewith shall be in writing and (except for financial statements and
other informational documents which may be sent by first-class mail, postage
prepaid) shall be personally delivered or sent by a recognized overnight
delivery service, certified mail, postage prepaid, return receipt requested, or
by telefacsimile to Borrower or to Bank, as the case may be, at its addresses
set forth below:

     
If to Borrower:
  Local.com Corporation
 
  7555 Irvine Center Drive
 
  Irvine, CA 92618
 
   
 
  Attn: Ken Cragun, CFO
 
  FAX: (949) 784-0880
 
   
If to Co-Borrower:
  Krillion, Inc.
 
  7555 Irvine Center Drive
 
  Irvine, CA 92618
 
   
 
  Attn: _Ken Cragun, CFO
 
  FAX: (949) 784-0880
 
   
 
  And
 
   
 
  Screamin Media Group, Inc., Inc.
 
  7555 Irvine Center Drive
 
  Irvine, CA 92618
 
   
 
  Attn: _Ken Cragun, CFO
 
  FAX: (949) 784-0880

21.



--------------------------------------------------------------------------------



 



     
With a copy to:
  Scott Reinke, General Counsel
 
  7555 Irvine Center Drive
 
  Irvine, CA 92618
 
   
If to Bank:
  Square 1 Bank
 
  406 Blackwell Street, Suite 240
 
  Durham, North Carolina 27701
 
  Attn: Loan Operations Manager
 
  FAX: (919) 314-3080
 
   
with a copy to:
  Square 1 Bank
 
  225 Arizona Avenue, Suite 200
 
  Santa Monica, CA 90401
 
   
 
  Attn: Chris Erro
 
  FAX: (310) 361-7686

     The parties hereto may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other.
     11. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law. Jurisdiction shall lie in the State of California. All
disputes, controversies, claims, actions and similar proceedings arising with
respect to Borrower’s account or any related agreement or transaction shall be
brought in the Superior Court of San Mateo County, California or the United
States District Court for the Northern District of California, except as
provided below with respect to arbitration of such matters. BANK AND BORROWER
EACH ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT
THAT IT MAY BE WAIVED. EACH OF THEM, AFTER CONSULTING OR HAVING HAD THE
OPPORTUNITY TO CONSULT, WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY RELATED INSTRUMENT
OR LOAN DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTION
OF ANY OF THEM. THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN
ANY RESPECT OR RELINQUISHED BY BANK OR BORROWER, EXCEPT BY A WRITTEN INSTRUMENT
EXECUTED BY EACH OF THEM. If the jury waiver set forth in this Section 11 is not
enforceable, then any dispute, controversy, claim, action or similar proceeding
arising out of or relating to this Agreement, the Loan Documents or any of the
transactions contemplated therein shall be settled by final and binding
arbitration held in San Mateo County, California in accordance with the then
current Commercial Arbitration Rules of the American Arbitration Association by
one arbitrator appointed in accordance with those rules.

22.



--------------------------------------------------------------------------------



 



The arbitrator shall apply California law to the resolution of any dispute,
without reference to rules of conflicts of law or rules of statutory
arbitration. Judgment upon any award resulting from arbitration may be entered
into and enforced by any state or federal court having jurisdiction thereof.
Notwithstanding the foregoing, the parties may apply to any court of competent
jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this Section. The costs and expenses of the
arbitration, including without limitation, the arbitrator’s fees and expert
witness fees, and reasonable attorneys’ fees, incurred by the parties to the
arbitration may be awarded to the prevailing party, in the discretion of the
arbitrator, or may be apportioned between the parties in any manner deemed
appropriate by the arbitrator. Unless and until the arbitrator decides that one
party is to pay for all (or a share) of such costs and expenses, both parties
shall share equally in the payment of the arbitrator’s fees as and when billed
by the arbitrator.
     12. GENERAL PROVISIONS.
          12.1 Successors and Assigns. This Agreement shall bind and inure to
the benefit of the respective successors and permitted assigns of each of the
parties and shall bind all persons who become bound as a debtor to this
Agreement; provided, however, that neither this Agreement nor any rights
hereunder may be assigned by Borrower without Bank’s prior written consent,
which consent may be granted or withheld in Bank’s sole discretion. Bank shall
have the right without the consent of or notice to Borrower to sell, assign,
transfer, negotiate, or grant participation in all or any part of, or any
interest in, Bank’s obligations, rights and benefits hereunder.
          12.2 Indemnification. Borrower shall defend, indemnify and hold
harmless Bank and its officers, employees, and agents against: (a) all
obligations, demands, claims, and liabilities claimed or asserted by any other
party in connection with the transactions contemplated by this Agreement; and
(b) all losses or Bank Expenses in any way suffered, incurred, or paid by Bank,
its officers, employees and agents as a result of or in any way arising out of,
following, or consequential to transactions between Bank and Borrower whether
under this Agreement, or otherwise (including without limitation reasonable
attorneys fees and expenses), except for losses caused by Bank’s gross
negligence or willful misconduct.
          12.3 Time of Essence. Time is of the essence for the performance of
all obligations set forth in this Agreement.
          12.4 Severability of Provisions. Each provision of this Agreement
shall be severable from every other provision of this Agreement for the purpose
of determining the legal enforceability of any specific provision.
          12.5 Amendments in Writing, Integration. All amendments to or
terminations of this Agreement or the other Loan Documents must be in writing.
All prior agreements, understandings, representations, warranties, and
negotiations between the parties hereto with respect to the subject matter of
this Agreement and the other Loan Documents, if any, are merged into this
Agreement and the Loan Documents.

23.



--------------------------------------------------------------------------------



 



          12.6 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.
Executed copies of the signature pages of this Agreement sent by facsimile or
transmitted electronically in Portable Document Format (“PDF”), or any similar
format, shall be treated as originals, fully binding and with full legal force
and effect, and the parties waive any rights they may have to object to such
treatment.
          12.7 Survival. All covenants, representations and warranties made in
this Agreement shall continue in full force and effect so long as any
Obligations remain outstanding or Bank has any obligation to make any Credit
Extension to Borrower. The obligations of Borrower to indemnify Bank with
respect to the expenses, damages, losses, costs and liabilities described in
Section 12.2 shall survive until all applicable statute of limitations periods
with respect to actions that may be brought against Bank have run.
          12.8 Confidentiality. In handling any confidential information, Bank
and all employees and agents of Bank shall exercise the same degree of care that
Bank exercises with respect to its own proprietary information of the same types
to maintain the confidentiality of any non-public information thereby received
or received pursuant to this Agreement except that disclosure of such
information may be made (i) to the subsidiaries or Affiliates of Bank or
Borrower in connection with their present or prospective business relations with
Borrower, (ii) to prospective transferees or purchasers of any interest in the
Credit Extensions, provided that they have entered into a comparable
confidentiality agreement in favor of Borrower and have delivered a copy to
Borrower, (iii) as required by law, regulations, rule or order, subpoena,
judicial order or similar order, (iv) as may be required in connection with the
examination, audit or similar investigation of Bank and (v) as Bank may
determine in connection with the enforcement of any remedies hereunder.
Confidential information hereunder shall not include information that either:
(a) is in the public domain or in the knowledge or possession of Bank when
disclosed to Bank, or becomes part of the public domain after disclosure to Bank
through no fault of Bank; or (b) is disclosed to Bank by a third party, provided
Bank does not have actual knowledge that such third party is prohibited from
disclosing such information.
     13. CO-BORROWER PROVISIONS.
          13.1 Primary Obligation. This Agreement is a primary and original
obligation of each Borrower and shall remain in effect notwithstanding future
changes in conditions, including any change of law or any invalidity or
irregularity in the creation or acquisition of any Obligations or in the
execution or delivery of any agreement between Bank and any Borrower. Each
Borrower shall be liable for existing and future Obligations as fully as if all
of all Credit Extensions were advanced to such Borrower. Bank may rely on any
certificate or representation made by any Borrower as made on behalf of, and
binding on, all Borrowers, including without limitation Disbursement Request
Forms, Borrowing Base Certificates and Compliance Certificates.
          13.2 Enforcement of Rights. Borrowers are jointly and severally liable
for the Obligations and Bank may proceed against one or more of the Borrowers to
enforce the Obligations without waiving its right to proceed against any of the
other Borrowers.

24.



--------------------------------------------------------------------------------



 



          13.3 Borrowers as Agents. Each Borrower appoints the other Borrower as
its agent with all necessary power and authority to give and receive notices,
certificates or demands for and on behalf of both Borrowers, to act as
disbursing agent for receipt of any Credit Extensions on behalf of each Borrower
and to apply to Bank on behalf of each Borrower for Credit Extensions, any
waivers and any consents. This authorization cannot be revoked, and Bank need
not inquire as to each Borrower’s authority to act for or on behalf of Borrower.
          13.4 Subrogation and Similar Rights. Notwithstanding any other
provision of this Agreement or any other Loan Document, each Borrower
irrevocably waives all rights that it may have at law or in equity (including,
without limitation, any law subrogating the Borrower to the rights of Bank under
the Loan Documents) to seek contribution, indemnification, or any other form of
reimbursement from any other Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by the Borrower with respect to the Obligations in connection with the Loan
Documents or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by the Borrower with respect to the Obligations in connection with the Loan
Documents or otherwise. Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section 13.4 shall
be null and void. If any payment is made to a Borrower in contravention of this
Section 13.4, such Borrower shall hold such payment in trust for Bank and such
payment shall be promptly delivered to Bank for application to the Obligations,
whether matured or unmatured.
          13.5 Waivers of Notice. Except as otherwise provided in this
Agreement, Krillion, Inc. and Screamin Media Group, Inc. each waive notice of
acceptance hereof; notice of the existence, creation or acquisition of any of
the Obligations; notice of an Event of Default; notice of the amount of the
Obligations outstanding at any time; notice of intent to accelerate; notice of
acceleration; notice of any adverse change in the financial condition of any
other Borrower or of any other fact that might increase the Borrower’s risk;
presentment for payment; demand; protest and notice thereof as to any
instrument; default; and all other notices and demands to which the Borrower
would otherwise be entitled. Each Borrower waives any defense arising from any
defense of any other Borrower, or by reason of the cessation from any cause
whatsoever of the liability of any other Borrower. Bank’s failure at any time to
require strict performance by any Borrower of any provision of the Loan
Documents shall not waive, alter or diminish any right of Bank thereafter to
demand strict compliance and performance therewith. Nothing contained herein
shall prevent Bank from foreclosing on the Lien of any deed of trust, mortgage
or other security instrument, or exercising any rights available thereunder, and
the exercise of any such rights shall not constitute a legal or equitable
discharge of any Borrower. Each Borrower also waives any defense arising from
any act or omission of Bank that changes the scope of the Borrower’s risks
hereunder.
          13.6 Subrogation Defenses. Each Borrower hereby waives any defense
based on impairment or destruction of its subrogation or other rights against
any other Borrower and waives all benefits which might otherwise be available to
it under California Civil Code Sections 2809, 2810, 2819, 2839, 2845, 2848,
2849, 2850, 2899, and 3433 and California Code of Civil Procedure Sections 580a,
580b, 580d and 726, as those statutory provisions are now in effect and
hereafter amended, and under any other similar statutes now and hereafter in
effect.

25.



--------------------------------------------------------------------------------



 



          13.7 Right to Settle, Release.
               (a) The liability of Borrowers hereunder shall not be diminished
by (i) any agreement, understanding or representation that any of the
Obligations is or was to be guaranteed by another Person or secured by other
property, or (ii) any release or unenforceability, whether partial or total, of
rights, if any, which Bank may now or hereafter have against any other Person,
including another Borrower, or property with respect to any of the Obligations.
               (b) Without affecting the liability of any Borrower hereunder,
Bank may (i) compromise, settle, renew, extend the time for payment, change the
manner or terms of payment, discharge the performance of, decline to enforce, or
release all or any of the Obligations with respect to a Borrower, (ii) grant
other indulgences to a Borrower in respect of the Obligations, (iii) modify in
any manner any documents relating to the Obligations with respect to a Borrower,
(iv) release, surrender or exchange any deposits or other property securing the
Obligations, whether pledged by a Borrower or any other Person, or
(v) compromise, settle, renew, or extend the time for payment, discharge the
performance of, decline to enforce, or release all or any obligations of any
guarantor, endorser or other Person who is now or may hereafter be liable with
respect to any of the Obligations.
          13.8 Subordination. All indebtedness of a Borrower now or hereafter
arising held by another Borrower is subordinated to the Obligations and the
Borrower holding the indebtedness shall take all actions reasonably requested by
Lender to effect, to enforce and to give notice of such subordination.
********

26.



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

            LOCAL.COM CORPORATION
      By:   /s/ Kenneth S. Cragun         Title: CFO                 KRILLION,
INC.
      By:   /s/ Kenneth S. Cragun         Title: Secretary                
SCREAMIN MEDIA GROUP, INC.
      By:   /s/ Kenneth S. Cragun         Title: Secretary                
SQUARE 1 BANK
      By:   /s/ Pier Meager         Title: SVP            

27.



--------------------------------------------------------------------------------



 



         

EXHIBIT A
DEFINITIONS
“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations owing to Borrower
arising out of the sale or lease of goods (including, without limitation, the
licensing of software and other technology) or the rendering of services by
Borrower and any and all credit insurance, guaranties, and other security
therefore, as well as all merchandise returned to or reclaimed by Borrower and
Borrower’s Books relating to any of the foregoing.
     “Adjusted EBITDA” means with respect to any fiscal period an amount equal
to earnings before the sum of (a) tax, plus (b) depreciation and amortization,
plus (c) interest, non-Cash expenses and non-Cash warrant revaluation, plus
(d) any increase (or minus any decrease) in deferred revenues plus (e) any
non-Cash stock compensation expenses, and, as appropriate, (f) minus any
increase or plus any decrease in capitalized software.
“Advance” or “Advances” means a cash advance or cash advances under the Formula
Revolving Line or the Non-Formula Revolving Lines.
“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and general partners.
“Ancillary Services” means any of the following products or services requested
by Borrower and approved by Bank under the Revolving Line, including, without
limitation, Automated Clearing House transactions, corporate credit card
services, FX Contracts, Letters of Credit, or other treasury management
services.
“Ancillary Services Sublimit” means a sublimit for Ancillary Services under the
Revolving Line not to exceed $1,200,000.
“Bank Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; reasonable
Collateral audit fees; and Bank’s reasonable attorneys’ fees and expenses
(whether generated in-house or by outside counsel) incurred in amending,
enforcing or defending the Loan Documents (including fees and expenses of
appeal), incurred before, during and after an Insolvency Proceeding, whether or
not suit is brought.
“Borrower’s Books” means all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer programs, or tape files, and
the equipment, containing such information.
“Borrowing Base” means an amount equal to 80.0% (the “Advance Rate”) of Eligible
Accounts, as determined by Bank with reference to the most recent Borrowing Base
Certificate delivered by Borrower.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of North Carolina are authorized or required to close.
“Cash” means unrestricted cash and cash equivalents.
“Change in Control” shall mean a transaction other than a bona fide equity
financing or series of financings on terms and from investors reasonably
acceptable to Bank in which any “person” or “group” (within the meaning of
Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934) becomes the
“beneficial owner” (as

1.



--------------------------------------------------------------------------------



 



defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of a sufficient number of shares of all classes of stock then
outstanding of Borrower ordinarily entitled to vote in the election of
directors, empowering such “person” or “group” to elect a majority of the Board
of Directors of Borrower, who did not have such power before such transaction.
“Closing Date” means the date of this Agreement.
“Code” means the California Uniform Commercial Code as amended or supplemented
from time to time.
“Collateral” means the property described on Exhibit B attached hereto and all
Negotiable Collateral to the extent not described on Exhibit B, except to the
extent any such property (i) is nonassignable by its terms without the consent
of the licensor thereof or another party (but only to the extent such
prohibition on transfer is enforceable under applicable law, including, without
limitation, §9406 and §9408 of the Code), (ii) the granting of a security
interest therein is contrary to applicable law, provided that upon the cessation
of any such restriction or prohibition, such property shall automatically become
part of the Collateral, (iii) constitutes the capital stock of a controlled
foreign corporation (as defined in the IRC), in excess of 65% of the voting
power of all classes of capital stock of such controlled foreign corporations
entitled to vote, or (iv) property (including any attachments, accessions or
replacements) that is subject to a Lien that is permitted pursuant to clause
(c) of the definition of Permitted Liens, if the grant of a security interest
with respect to such property pursuant to this Agreement would be prohibited by
the agreement creating such Permitted Lien or would otherwise constitute a
default thereunder, provided, that such property will be deemed “Collateral”
hereunder upon the termination and release of such Permitted Lien.
“Collateral State” means the state or states where the Collateral is located,
which is California and Virginia.
“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.
“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.
“Credit Extension” means each Advance, Term Loan, or any other extension of
credit, by Bank to or for the benefit of Borrower hereunder.
“Eligible Accounts” means those Accounts that arise in the ordinary course of
Borrower’s business that comply with all of Borrower’s representations and
warranties to Bank set forth in Section 5.3; provided, that Bank may

2.



--------------------------------------------------------------------------------



 



change the Advance Rate and the standards of eligibility by giving Borrower
10 days prior written notice. Unless otherwise agreed to by Bank, Eligible
Accounts shall not include the following:
               (a) Account balances that the account debtor has failed to pay in
full within 90 days of invoice date;
               (b) Account credit balances greater than 90 days from invoice
date;
               (c) Accounts with respect to an account debtor, 25% of whose
Accounts the account debtor has failed to pay within 90 days of invoice date;
               (d) Accounts with respect to an account debtor, including the
account debtor’s subsidiaries and Affiliates, whose total obligations to
Borrower exceed 25.0% (the “Concentration Limit”) of all Accounts, to the extent
such obligations exceed the aforementioned percentage, except: (1) as approved
in writing by Bank, or (2) Accounts with respect to Yahoo!, Microsoft/BING or
Google as the account debtor, for which the Concentration Limit shall instead be
55.0%;
               (e) Accounts with respect to which the account debtor does not
have its principal place of business in the United States, except for Eligible
Foreign Accounts;
               (f) Accounts with respect to which the account debtor is the
United States or any department, agency, or instrumentality of the United
States, except for Accounts of the United States if the payee has assigned its
payment rights to Bank and the assignment has been acknowledged under the
Assignment of Claims Act of 1940 (31 U.S.C. 3727);
               (g) Accounts with respect to which Borrower is liable to the
account debtor for goods sold or services rendered by the account debtor to
Borrower, but only to the extent of any amounts owing to the account debtor
against amounts owed to Borrower;
               (h) Accounts with respect to which the account debtor is an
officer, employee, agent, Subsidiary or Affiliate of Borrower;
               (i) Accounts with respect to which goods are placed on
consignment, guaranteed sale, sale or return, sale on approval, bill and hold,
demo or promotional, or other terms by reason of which the payment by the
account debtor may be conditional;
               (j) “Advanced Billings,” i.e., accounts that have not yet been
billed to the account debtor or that relate to deposits (such as good faith
deposits) or other property of the account debtor held by Borrower for the
performance of services or delivery of goods which Borrower has not yet
performed or delivered;
               (k) Accounts with respect to which the account debtor disputes
liability or makes any claim with respect thereto as to which Bank believes, in
its sole discretion, that there may be a basis for dispute (but only to the
extent of the amount subject to such dispute or claim), or is subject to any
Insolvency Proceeding, or becomes insolvent, or goes out of business;
               (l) Accounts the collection of which Bank reasonably determines
after inquiry and consultation with Borrower to be doubtful;
               (m) Retentions and hold-backs; and

3.



--------------------------------------------------------------------------------



 



               (n) “Progress Billings,” i.e., accounts that are billed based on
project milestones and not on actual time and materials bases.
“Eligible Foreign Accounts” means Accounts with respect to which the account
debtor does not have its principal place of business in the United States and
that are (i) supported by one or more letters of credit in an amount and of a
tenor, and issued by a financial institution, acceptable to Bank, (ii) insured
by the Export Import Bank of the United States, (iii) generated by an account
debtor with its principal place of business in Canada, provided that the Bank
has perfected its security interest in the appropriate Canadian province, or
(iv) approved by Bank on a case-by-case basis. All Eligible Foreign Accounts
must be calculated in U.S. Dollars.
“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.
“Event of Default” has the meaning assigned in Article 8.
“Foreign Exchange Reserve Percentage” means a percentage of reserves for FX
Contracts as determined by Bank, in its sole discretion from time to time.
“Formula Advance” means a cash advance or cash advances under the Formula
Revolving Line.
“Formula Revolving Line” means a Credit Extension of up to $12,000,000; provided
however, that under no circumstances shall the aggregate amount of outstanding
Advances exceed the Total Facility Cap, and availability of Formula Advances
under the Formula Revolving Line shall be reduced accordingly.
“Formula Revolving Maturity Date” means August 3, 2013.
“FX Contracts” means contracts between Borrower and Bank for foreign exchange
transactions.
“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time in the United States.
“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations, including but not limited to any sublimit contained herein.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
“Inventory” means all present and future inventory in which Borrower has any
interest.
“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.
     “IRC” means the Internal Revenue Code of 1986, as amended, and the
regulations thereunder.

4.



--------------------------------------------------------------------------------



 



“Letter of Credit” means a commercial or standby letter of credit or similar
undertaking issued by Bank at Borrower’s request.
“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.
“Liquidity” means the sum of: (i) Cash in Bank; plus (ii) the most-recent
Borrowing Base.
“Liquidity Ratio” means the ratio of Liquidity to all Indebtedness to Bank
“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, and any other document, instrument or agreement entered into in
connection with this Agreement, all as amended or extended from time to time.
“Major Contract” means any contract, license, or other agreement to which
Borrower is a party (i) with Yahoo!, MSN/Bing or Google, or (ii) from which the
Borrower derives 30.0% or more of its revenues, provided that, for the purposes
of this definition, the value of all contracts, licenses, or other agreements
with a customer shall be aggregated to determine whether such contracts,
licenses, or other agreements collectively meet or surpass the aforementioned
30.0% threshold, and if they do, then all contracts, licenses, or other
agreements from that customer shall collectively be considered a “Major
Contract” hereunder.
“Material Adverse Effect” means a material adverse effect on: (i) the
operations, business or financial condition of Borrower and its Subsidiaries
taken as a whole; (ii) the ability of Borrower to repay the Obligations or
otherwise perform its obligations under the Loan Documents; or (iii) Borrower’s
interest in, or the value, perfection or priority of Bank’s security interest in
the Collateral.
“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities, documents of title, and chattel paper, and Borrower’s Books
relating to any of the foregoing.
“Non-Formula Advance” means a cash advance or cash advances under the
Non-Formula Revolving Line.
“Non-Formula Revolving Line” means a Credit Extension of up to $3,000,000;
provided however, that under no circumstances shall the aggregate amount of
outstanding Advances exceed the Total Facility Cap, and availability of
Non-Formula Advances under the Non-Formula Revolving Line shall be reduced
accordingly; and provided further however, that the outstanding principal
balance of Non-Formula Advances must equal Zero Dollars ($0.00) for at least
thirty (30) consecutive days during the immediately-preceding 364-day period.
“Non-Formula Revolving Maturity Date” means August 3, 2013.
“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrower to others that Bank may have obtained by assignment or otherwise.
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.

5.



--------------------------------------------------------------------------------



 



“Permitted Indebtedness” means:
(a) Indebtedness of Borrower in favor of Bank arising under this Agreement or
any other Loan Document;
(b) Indebtedness existing on the Closing Date and disclosed in the Schedule;
(c) Indebtedness not to exceed $250,000 in the aggregate in any fiscal year of
Borrower secured by a lien described in clause (c) of the defined term
“Permitted Liens,” provided such Indebtedness does not exceed at the time it is
incurred the lesser of the cost or fair market value of the property financed
with such Indebtedness;
(d) Subordinated Debt;
(e) Indebtedness to trade creditors incurred in the ordinary course of business;
and
(f) Extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose more burdensome terms upon Borrower or its Subsidiary, as the
case may be.
“Permitted Investment” means:
(a) Investments existing on the Closing Date disclosed in the Schedule;
(b) (i) Marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency or any State thereof maturing within
one year from the date of acquisition thereof, (ii) commercial paper maturing no
more than one year from the date of creation thereof and currently having rating
of at least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s
Investors Service, (iii) Bank’s certificates of deposit maturing no more than
one year from the date of investment therein, and (iv) Bank’s money market
accounts; (v) Investments in regular deposit or checking accounts held with Bank
or subject to a control agreement in favor of Bank; and (vi) Investments
consistent with any investment policy adopted by the Borrower’s board of
directors;
(c) Repurchases of stock from former employees or directors of Borrower under
the terms of applicable repurchase agreements (i) in an aggregate amount not to
exceed $1,700,000 during the term of this Agreement, provided that no Event of
Default has occurred, is continuing or would exist after giving effect to the
repurchases and the aggregate amount of Borrower’s Cash held in accounts at Bank
equals or exceeds Eight Million Dollars ($8,000,000), or (ii) in any amount
where the consideration for the repurchase is the cancellation of indebtedness
owed by such former employees to Borrower regardless of whether an Event of
Default exists;
(d) Investments accepted in connection with Permitted Transfers;
(e) Investments of Subsidiaries in or to other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries not to exceed $250,000 in the aggregate
in any fiscal year;
(f) Investments not to exceed $250,000 outstanding in the aggregate at any time
consisting of (i) travel advances and employee relocation loans and other
employee loans and advances in the ordinary course of business, and (ii) loans
to employees, officers or directors relating to the purchase of equity
securities of Borrower or its Subsidiaries pursuant to employee stock purchase
plan agreements approved by Borrower’s Board of Directors;
(g) Investments in unfinanced capital expenditures in any fiscal year, not to
exceed

6.



--------------------------------------------------------------------------------



 



$1,000,000;
(h) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business;
(i) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business, provided that this subparagraph (h) shall not
apply to Investments of Borrower in any Subsidiary;
(j) Joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash Investments by Borrower do not exceed $1,000,000 in the aggregate in
any fiscal year; and
(k) Investments permitted under Section 7.3.
“Permitted Liens” means the following:
(a) Any Liens existing on the Closing Date and disclosed in the Schedule
(excluding Liens to be satisfied with the proceeds of the Credit Extensions) or
arising under this Agreement, the other Loan Documents, or any other agreement
in favor of Bank;
(b) Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings and for which Borrower maintains adequate reserves;
(c) Liens not to exceed $250,000 in the aggregate (i) upon or in any Equipment
(other than Equipment financed by a Credit Extension) acquired or held by
Borrower or any of its Subsidiaries to secure the purchase price of such
Equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such Equipment, or (ii) existing on such Equipment at
the time of its acquisition, in each case provided that the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such Equipment;
(d) Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by Liens of the type described in clauses (a) through
(c) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase;
(e) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Sections 8.4 (attachment) or 8.7
(judgments); and
(f) Liens securing Subordinated Debt.
“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower or any Subsidiary of:
(a) Inventory in the ordinary course of business;
(b) licenses and similar arrangements for the use of the property of Borrower or
its Subsidiaries in the ordinary course of business;

7.



--------------------------------------------------------------------------------



 



(c) worn-out, surplus or obsolete Equipment not financed with the proceeds of
Credit Extensions;
(d) grants of security interests and other Liens that constitute Permitted
Liens; and
(e) other assets of Borrower or its Subsidiaries that do not in the aggregate
exceed $250,000 during any fiscal year.
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.
“Prime Rate” means the variable rate of interest, per annum, most recently
announced by Bank, as its “prime rate,” whether or not such announced rate is
the lowest rate available from Bank.
“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer, Vice President of Finance and
the Controller of Borrower, as well as any other officer or employee identified
in as an Authorized Officer in the corporate resolution delivered by Borrower to
Bank in connection with this Agreement.
“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.
“Shares” means (i) sixty-five percent (65%) of the issued and outstanding
capital stock, membership units or other securities owned or held of record by
Borrower in any Subsidiary of Borrower which is not an entity organized under
the laws of the United States or territory thereof, and (ii) one hundred percent
(100%) of the issued and outstanding capital stock, membership units or other
securities owned or held of record by Borrower in any Subsidiary of Borrower
which is an entity organized under the laws of the United States or any
territory thereof
“SOS Reports” means the official reports from the Secretaries of State of each
Collateral State, the state where Borrower’s chief executive office is located,
the state of Borrower’s formation and other applicable federal, state or local
government offices identifying all current security interests filed in the
Collateral and Liens of record as of the date of such report.
“Subordinated Debt” means any debt incurred by Borrower that is subordinated in
writing to the debt owing by Borrower to Bank on terms reasonably acceptable to
Bank (and identified as being such by Borrower and Bank).
“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
50% of the stock, limited liability company interest or joint venture of which
by the terms thereof ordinary voting power to elect the Board of Directors,
managers or trustees of the entity, at the time as of which any determination is
being made, is owned by Borrower, either directly or through an Affiliate.
“Total Facility Cap” means Twelve Million Dollars ($12,000,000).
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

8.



--------------------------------------------------------------------------------



 



     
DEBTOR:
  LOCAL.COM CORPORATION
 
   
SECURED PARTY:
  SQUARE 1 BANK

EXHIBIT B
COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT
All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:
(f) all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), financial assets, general intangibles (including patents,
trademarks, copyrights, goodwill, payment intangibles and software), goods
(including fixtures), instruments (including promissory notes), inventory
(including all goods held for sale or lease or to be furnished under a contract
of service, and including returns and repossessions), investment property
(including securities and securities entitlements), letter of credit rights,
money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
(g) any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time, including revised Division 9 of
the Uniform Commercial Code-Secured Transactions.
          Notwithstanding the foregoing, the Collateral shall not include any of
the intellectual property, in any medium, of any kind or nature whatsoever, now
or hereafter owned or acquired or received by Borrower, or in which Borrower now
holds or hereafter acquires or receives any right or interest (collectively, the
“Intellectual Property”); provided, however, that the Collateral shall include
all accounts and general intangibles that consist of rights to payment and
proceeds from the sale, licensing or disposition of all or any part, or rights
in, the foregoing (the “Rights to Payment”).
          Notwithstanding the foregoing, if a judicial authority (including a
U.S. Bankruptcy Court) holds that a security interest in the underlying
Intellectual Property is necessary to have a security interest in the Rights to
Payment, then the Collateral shall automatically, and effective as of August 3,
2011 include the Intellectual Property to the extent and only to the extent
necessary to permit perfection of Bank’s security interest in the Rights to
Payment, and further provided, however, that Bank’s enforcement rights with
respect to any security interest in the Intellectual Property shall be
absolutely limited to the Rights to Payment only, and Bank shall have no
recourse whatsoever with respect to the underlying Intellectual Property.

1.



--------------------------------------------------------------------------------



 



     
DEBTOR:
  KRILLION, INC.
 
   
SECURED PARTY:
  SQUARE 1 BANK

EXHIBIT B
COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT
All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:
(a) all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), financial assets, general intangibles (including patents,
trademarks, copyrights, goodwill, payment intangibles and software), goods
(including fixtures), instruments (including promissory notes), inventory
(including all goods held for sale or lease or to be furnished under a contract
of service, and including returns and repossessions), investment property
(including securities and securities entitlements), letter of credit rights,
money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
(b) any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time, including revised Division 9 of
the Uniform Commercial Code-Secured Transactions.
          Notwithstanding the foregoing, the Collateral shall not include any of
the intellectual property, in any medium, of any kind or nature whatsoever, now
or hereafter owned or acquired or received by Borrower, or in which Borrower now
holds or hereafter acquires or receives any right or interest (collectively, the
“Intellectual Property”); provided, however, that the Collateral shall include
all accounts and general intangibles that consist of rights to payment and
proceeds from the sale, licensing or disposition of all or any part, or rights
in, the foregoing (the “Rights to Payment”).
          Notwithstanding the foregoing, if a judicial authority (including a
U.S. Bankruptcy Court) holds that a security interest in the underlying
Intellectual Property is necessary to have a security interest in the Rights to
Payment, then the Collateral shall automatically, and effective as of August 3,
2011 include the Intellectual Property to the extent and only to the extent
necessary to permit perfection of Bank’s security interest in the Rights to
Payment, and further provided, however, that Bank’s enforcement rights with
respect to any security interest in the Intellectual Property shall be
absolutely limited to the Rights to Payment only, and Bank shall have no
recourse whatsoever with respect to the underlying Intellectual Property.

2.



--------------------------------------------------------------------------------



 



     
DEBTOR:
  SCREAMIN MEDIA GROUP, INC.
 
   
SECURED PARTY:
  SQUARE 1 BANK

EXHIBIT B
COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT
All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:
(a) all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), financial assets, general intangibles (including patents,
trademarks, copyrights, goodwill, payment intangibles and software), goods
(including fixtures), instruments (including promissory notes), inventory
(including all goods held for sale or lease or to be furnished under a contract
of service, and including returns and repossessions), investment property
(including securities and securities entitlements), letter of credit rights,
money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
(b) any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time, including revised Division 9 of
the Uniform Commercial Code-Secured Transactions.
          Notwithstanding the foregoing, the Collateral shall not include any of
the intellectual property, in any medium, of any kind or nature whatsoever, now
or hereafter owned or acquired or received by Borrower, or in which Borrower now
holds or hereafter acquires or receives any right or interest (collectively, the
“Intellectual Property”); provided, however, that the Collateral shall include
all accounts and general intangibles that consist of rights to payment and
proceeds from the sale, licensing or disposition of all or any part, or rights
in, the foregoing (the “Rights to Payment”).
          Notwithstanding the foregoing, if a judicial authority (including a
U.S. Bankruptcy Court) holds that a security interest in the underlying
Intellectual Property is necessary to have a security interest in the Rights to
Payment, then the Collateral shall automatically, and effective as of August 3,
2011 include the Intellectual Property to the extent and only to the extent
necessary to permit perfection of Bank’s security interest in the Rights to
Payment, and further provided, however, that Bank’s enforcement rights with
respect to any security interest in the Intellectual Property shall be
absolutely limited to the Rights to Payment only, and Bank shall have no
recourse whatsoever with respect to the underlying Intellectual Property.

3.